 Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 1 of 17 PageID: 1

Kevin MacGillivray, Esq.
McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100
Attorney for Defendant, Selective Insurance Company of the Southeast

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


AMP MANUFACTURING, LLC/HJN                  Civil Action No. __________________
HOLDINGS, LLC,

                      Plaintiff,                     NOTICE OF REMOVAL

                 v.

SELECTIVE INSURANCE COMPANY
OF THE SOUTHEAST

                      Defendant.



TO:                   Clerk of District Court
                      United States District Court
                      District of New Jersey
                      Martin Luther King, Jr. Building & U.S. Courthouse
                      50 Walnut Street
                      Newark, New Jersey 07101

ON NOTICE TO:         CLERK
                      Superior Court of New Jersey
                      Law Division: Sussex County
                      43-47 High Street
                      Newton, NJ 07860

                      Jonathan Wheeler, Esq.
                      One Penn Center – Suite 1270
                      1617 JFK Boulevard
                      Philadelphia, PA 19103
                      Attorney for Plaintiff

       PLEASE TAKE NOTICE that, on this date, that the undersigned attorneys for

Defendant, Selective Insurance Company of the Southeast ("Selective"), petition this Honorable

Court pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, removing this entire action from the
 Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 2 of 17 PageID: 2

Superior Court of New Jersey, Law Division, Sussex County to the United States District Court

for the District of New Jersey. This Court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1332.

           PLEASE TAKE FURTHER NOTICE that, in support of this Notice of Removal,

Selective relies upon the following:

           1.    On October 30, 2020, Plaintiff, AMP Manufacturing, LLC/HJN Holdings, LLC

(hereinafter collectively "AMP"), filed a Complaint and Jury Demand in the Superior Court of

New Jersey, Law Division, Sussex County, bearing docket number L-000456-20 (“the State

Court Action”). A copy of the Complaint in the State Court Action (“the Complaint”) was

served upon Selective on December 4, 2020. Annexed hereto as Exhibit A is a copy of the

Complaint and Jury Demand.

           2.    Selective is a company organized and existing under the laws of the State of

Indiana, and maintains an administrative office in Branchville, New Jersey. (Complaint, Ex. A,

at ¶ 1).

           3.    AMP is a company organized and existing under the laws of the State of

Delaware and has its principal place of business in Wilmington, Delaware. (State of Delaware,

Ex. B, Complaint, Ex. A, at ¶ 2).

           4.    At the time of the filing of the Complaint and this Notice of Removal, there exists

complete diversity of citizenship between AMP and Selective.

                                    GROUNDS FOR REMOVAL

           5.    This action may be removed to this Court pursuant to 28 U.S.C. § 1441(a), in that

it is a suit over which the district courts of the United States would have original jurisdiction.

           6.    This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1), which states

that “district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
                                                  2
 Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 3 of 17 PageID: 3

citizens of different States.”

        7.      In the Second Count of the Complaint, Plaintiff alleges that it has sustained a loss

in the amount of $332,456.37 and is entitled to an award of attorney fees.

        8.      Thus, the amount in controversy between the parties, exclusive of interest and

costs of suit, exceeds $75,000.00 within the meaning of 28 U.S.C. § 1332.

                                          TIMELINESS

        9.      Removal is timely under 28 U.S.C. § 1446(b) in that the filing of the within

Notice of Removal occurred within thirty (30) days of the service of the Complaint and Jury

Demand on Selective.

                                 FILING WITH STATE COURT

        10.     Pursuant to 28 U.S.C. § 1446(d), Selective will serve a copy of this Notice of the

Removal to Plaintiff and will provide a copy to the Clerk of the Superior Court of New Jersey,

Law Division, Sussex County.

        WHEREFORE, Selective respectfully submits this Notice of Removal of this action

from the Superior Court of New Jersey, Law Division, Sussex County to the United States

District Court for the District of New Jersey and pray this action stand so removed.



                                              McELROY, DEUTSCH, MULVANEY
                                              & CARPENTER, LLP
                                              Attorneys for Defendant, Selective Insurance
                                              Company

                                              By/s/ Kevin MacGillivray
                                                Kevin MacGillivray, Esq.

Dated: December 31, 2020




                                                 3
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 4 of 17 PageID: 4




                                    ~              ~
                                    i
 Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 5 of 17 PageID: 5




WHELER, D1UL1O & BARNABE1, P.c.                         #cs               PERS(OlLLY SERED)             2
BY: Jonathan Wheeler, Esquire                   srYcoiyjY SHERIFF Attorney'}s}pl]pry''''
                                                                                 ""
NI Aion&y ID:oss7s1996
One Penn Center - Suite 1270
or Boland
                                               °
                                                 /.GZG ~iO\I l O   P Ii£
                                                                    tQ:'  f]     j.55
                                                                                  1
                                                                                      ,f

                                                                                    \ZJ,
                                                                                              •   · '   '



tau.A 1os                                                                  A 22ca
@soysi7                                                                   7 eek<cat.,
Email: jwheeler@wdblegal.com                                                    0                 ° 7J

AMP MANUFACTURING, LLC/HJN                          SUPERIOR COURT OF NEW JERSEY
HOLDINGS, LLC                                       LAW DIVISION
6HADCOROAD
WILMINGTON, DE 19804-1014                           SUSSEX COUNTY

                V.                                  DOCKET NO.: L-000456-20

SELECTIVE INSURANCE COMP ANY of                     SUMMONS
the SOUTHEAST
40 WANT AGE A VENUE
BRANCHVILLE, NJ 07890




From The State of New Jersey, To The Defendant(s) Named Above: Allstate New Jersey

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute this
complaint, you or your attorney must file a written answer or motion and proof of service with the
deputy clerk of the Superior Court in the county listed above within 35 days from the date you
received this summons, not counting the date you received it. (The address of each deputy clerk
of the Superior Court is provided.) If the complaint is one in foreclosure, then you must file your
written answer of motion and proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, CN-971 Trenton, NJ 08625. A $175.00 filing fee payable to the clerk of the Superior
Court and a completed Case Information Statement (available from the deputy clerk of the Superior
Court) must accompany your answer or motion when it is filed. You must also send a copy of your
answer or motion to plaintiffs attorney whose name and address appear above, or to plaintiff, if no
attorney is named above. A telephone call will not protect your rights; you must file and serve a
written answer of motion if you want the court to hear your defense.

        If you do not file and serve a written answer or motion within 35 days, the court may enter
a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
is entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.
 Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 6 of 17 PageID: 6




        If you cannot afford an attorney, you may call the Legal Services office in the county where
you live. A list of these offices is provided. If you do not have an attorney and are not eligible for
free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
Services. A list of these numbers is also provided.

                                                                  Isl
                                               Jennifer M. Perez, Acting Clerk
                                               of the Superior Court
DATED: November 2, 2020




Name and Address of Defendant for Service:            SELECTIVE INSURANCE COMPANY
                                                      OF THE SOUTHEAST
                                                      40 WANTAGE AVENUE
                                                      BRANCHVILLE, NJ 07890
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 7 of 17 PageID: 7




    ATLANTIC COUNTY:                     GLOUCESTER COUNTY:                    OCEAN COUNTY:
    Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court    Deputy Clerk of the Superior Court
    Civil Division, Direct Filing        Civil Case Management Office          Court House, Room I I 9
    1201 Bacharach Blvd., First Fl.      Attn: Intake                          118 Washington Street
    Atlantic City, NJ 08401              First Fl., Court House                Toms River, NJ 08754
    LA WYER REFERRAL                     I North Broad Street, P.O. Box 129    LA WYER REFERRAL
    (609) 345-3444                       Woodbury, NJ 08096                    (732) 240-3666
    LEGAL SERVICES                       LA WYER REFERRAL                      LEGAL SER VICES
    (609) 348-4200                       (856) 848-4589                        (732) 341-2727
                                         LEGAL SERVICES
    BERGEN COUNTY:                       (856) 848-5360                        PASSAIC COUNTY:
    Deputy Clerk of the Superior Court                                         Deputy Clerk of the Superior Court
    Case Processing Section, Room 119    HUDSON COUNTY:                        Civil Division
    Justice Center, 10 Main St.          Deputy Clerk of the Superior Court    Court House
    Hackensack, NJ 07601-0769            Superior Court, Civil Records Dept.   77 Hamilton St.
    LA WYER REFERRAL                     Brennan Court House-- 1st Floor       Paterson, NJ 07505
    (201) 488-0044                       583 Newark Ave.                       LA WYER REFERRAL
    LEGAL SERVICES                       Jersey City, NJ 07306                 (973) 278-9223
    (201) 487-2166                       LA WYER REFERRAL                      LEGAL SERVICES
                                         (201) 798-2727                        (973) 345-7171
    BURLINGTON COUNTY:                   LEGAL SERVICES
    Deputy Clerk of the Superior Court   (20 1) 792-6363                       SALEM COUNTY:
    Central Processing Office                                                  Deputy Clerk of the Superior Court
    Attn: Judicial Intake                HUNTERDON COUNTY:                     92 Market St., P.O. Box 18
    First Fl., Courts Facility           Deputy Clerk of the Superior Court    Salem, NJ 08079
    49 Rancocas Rd.                      Civil Division                        LA WYER REFERRAL
    Mt. Holly, NJ 08060                  65 Park Avenue                        (856) 935-5628
    LA WYER REFERRAL                     Flemington, NJ 08822                  LEGAL SERVICES
    (609) 261-4862                       LA WYER REFERRAL                      (856) 45 1-0003
    LEGAL SERVICES                       (908) 735-2611
    (609) 261-1088                       LEGAL SERVICES                        SOMERSET COUNTY:
                                         (908) 782-7979                        Deputy Clerk of the Superior Court
    CAMDEN COUNTY:                                                             Civil Division Office
    Deputy Clerk of the Superior Court   MERCER COUNTY:                        New Court House, 3rd Fl.
    Civil Processing Office              Deputy Clerk of the Superior Court    P.O. Box 3000
    I st Fl., Hall of Records            Local Filing Office, Courthouse       Somerville, NJ 08876
    IOI S. Fifth St.                     175 S. Broad Street, P.O. Box 8068    LA WYER REFERRAL
    Camden, NJ 08 I 03                   Trenton, NJ 08650                     (908) 685-2323
    LA WYER REFERRAL                     LA WYER REFERRAL                      LEGAL SERVICES
    (856) 964-4520                       (609) 585-6200                        (908) 231-0840
    LEGAL SERVICES                       LEGAL SERVICES
    (856) 964-201 0                      (609) 695-6249                        SUSSEX COUNTY:
                                                                               Deputy Clerk of the Superior Court
    CAPE MAY COUNTY:                     MIDDLESEX COUNTY:                     Sussex County Judicial Center
    Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court    43-47 High Street
    9 N. Main Street                     Administration Building               Newton, NJ 07860
    Box DN-209                           Third Floor                           LA WYER REFERRAL
    Cape May Court House, NJ 08210       I Kennedy Sq., P.O. Box 2633          (973) 267-5882
    LA WYER REFERRAL                     New Brunswick, NJ 08903-2633          LEGAL SERVICES
    (609) 463-0313                       LA WYER REFERRAL                      (973) 383-7400
    LEGAL SERVICES                       (732) 828-0053
    (609) 465-3001                       LEGAL SERVICES                        UNION COUNTY:
                                         (732) 249-7600                        Deputy Clerk of the Superior Court
    CUMBERLAND COUNTY:                                                         !st Fl., Court House
    Deputy Clerk of the Superior Court   MONMOUTH COUNTY:                      2 Broad Street
    Civil Case Management Office         Deputy Clerk of the Superior Court    Elizabeth, NJ 07207-6073
    Broad & Fayette Sts., P.O. Box 615   Court House                           LA WYER REFERRAL
    Bridgeton, NJ 08302                  71 Monument Park                      (908) 353-4715
    LA WYER REFERRAL                     P.O. Box 1269                         LEGAL SERVICES
    (856) 692-6207                       Freehold, NJ 07728-1269               (908) 354-4340
    LEGAL SERVICES                       LA WYER REFERRAL
    (856) 451-0003                       (732) 431-5544                        WARRE N COUNTY:
                                         LEGAL SERVICES                        Deputy Clerk of the Superior Court
    ESSEX COUNTY:                        (732) 866-0020                        Civil Division Office
    Deputy Clerk of the Superior Court                                         Court House
    50 West Market Street                MORRIS COUNTY:                        413 Second Street
    Room 131                             Deputy Clerk of the Superior Court    Belvidere, NJ 07823-1500
    Newark, NJ 07102                     Civil Division                        LA WYER REFERRAL
    LA WYER REFERRAL                     30 Schuyler Pl., P.O. Box 910         (908) 387-1835
    (973) 622-6207                       Morristown, NJ 07960-0910             LEGAL SERVICES
    LEGAL SER VICES                      LA WYER REFERRAL                      (908) 475-201 0
    (973) 624-4500                       (973) 267-5882
                                         LEGAL SERVICES
                                         (973) 285-691 1
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 8 of 17 PageID: 8
      SSX-L-000456-20      10/30/2020 12:39:04 PM      Pg 1 of 6 Trans ID: LCV20201954685




WHEELER, DiULIO & BARNABEI, P.C. :esryRECEIVED
                                       fry/f Y SHERIFF


                                                 &shill&iii"#
                                                            a>
BY: Jonathan Wheeler, Esquire
NJ Attorney ID : 053731996
One Penn Center - Suite 1270
1617 JFK Boulevard
Philadelphia, PA 19103
(856) 874-1447
                                                                        Los 3ul
Email: jwheeler@wdblegal.com


AMP MANUFACTURING, LLC/HJN
HOLDINGS, LLC
                                                                        4ates..
                                                    SUPERIOR COURT OF NEW JERSEY
                                                    LAW DIVISION
                                                                                                         /

6HADCOROAD
WILMINGTON, DE 19804-1014                           SUSSEX COUNTY

       vs.                                          DOCKET NO.:

SELECTIVE INSURANCE COMP ANY
of THE SOUTHEAST
40 WANT AGE A VENUE
BRANCHVILLE, NJ 07890                               CIVIL ACTION COMPLAINT



       AMP Manufacturing, LLC/HJN Holdings, LLC (hereinafter collectively "AMP") by its

attorneys, Wheeler, DiUlio & Barnabei, P.C., file this Civil Action Complaint against Selective

Insurance Company of the Southeast ("Selective") as follows:


                                         FIRST COUNT
       1.      Selective is a corporate entity duly organized and existing under the laws of the State

of Indiana which maintains its administrative office at 40 Wantage Avenue, Branchville, NJ 07890.

       2.      Selective, in the ordinary course of business, issued to AMP a policy of insurance

covering the building, equipment and business owned and operated by AMP at 6 Hadco Road,

Wilmington, DE 19804-1014.

       3.      On or about December 8, 2017, while the Selective policy was in full force and effect,
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 9 of 17 PageID: 9
          SSX-L-000456-20    10/30/2020 12:39:04 PM Pg 2 of 6 Trans ID: LCV20201954685




the building, equipment and machinery and business of AMP located at 6 Hadco Road, Wilmington,

DE were destroyed be fire and related peril which is a covered cause of loss under the Selective

policy.

          4.    AMP submitted claims to Selective for damages and losses suffered as a result of the

fire on December 8, 2017 and in support of these claims have submitted to Selective documentation

in support their claimed losses and have appeared through their CEO for Examination Under Oath

held on July 10, 2018.

          5.    Despite AMP's full compliance with all of the terms and conditions of the Selective

policy, Selective has failed and refused to pay to AMP all of the benefits due and owing under the

policy as a result of the fire on December 8, 2017, but has purposely withheld benefits for damages

to the building, equipment and machinery and the loss of business income due and owing under the

terms of the policy.

          6.    By withholding benefits owed under the policy of insurance to AMP as a result of the

fire on December 8, 2017, Selective has breached its contract of insurance and as a result AMP has

suffered damages and losses as a result thereof.

          WHEREFORE, AMP demands judgment against Selective for compensatory damages,

costs of suit, pre-judgment interest and such other relief as the Court may deem equitable and just.



                                         SECOND COUNT
          l.    AMP re-alleges and incorporates by reference herein the averments set forth in the

First Count of AMP's Complaint, as fully as though same were here set forth at length.

          2.    Following the fire on December 8,2017, a dispute arose between AMP and Selective

as to the amount ofloss suffered as a result of the fire, in particular, a dispute as to the damage, loss
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 10 of 17 PageID: 10
       SSX-L-000456-20       10/30/2020 12:39:04 PM Pg 3 of 6 Trans ID: LCV20201954685




 and costs to repair machinery and equipment which was located in the building at the time of the fire.

        3.      In accordance with the terms of the Selective policy, AMP and Selective submitted

 this dispute as to the amount of loss to Appraisal under the terms of an appraisal provision in the

 policy which states:

                Appraisal

                        If we and you disagree on the value of the property or the amount of the loss,

                        either may make a written demand for an appraisal of the loss. In this event,

                        each party will select a competent and impartial appraiser.           The two

                        appraisers will select an umpire. If they can not agree, either may request that

                        selection be made by a judge of a court having jurisdiction. The appraisers

                        will state separately the value of the property and amount of loss. If they fail

                        to agree, they will submit their differences to the umpire. A decision agreed

                        to by any two will be binding. Each party will:

                                a)      pay its chosen appraisers; and

                                6)      bear the other expenses of the appraisal and umpire equally.

                                        If there is an appraisal, we still retain our right to deny the

                                        claim. (Emphasis supplied.)

        4.      Pursuant to this appraisal provision in the Selective policy, AMP selected its appraiser

 and Selective selected its appraiser; the two appraisers then selected a mutually agreeable umpire.

        5.      Fol lowing their appointment, the respective appraisers su brnitted estimates/proposals

 for the damage, repair and replacement of the machinery and equipment to the umpire.

        6.      Following these submissions, the appraisers jointly conferred with the umpire, and

 as a result of these estimates, proposals, meetings and other submissions, an Appraisal Award was
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 11 of 17 PageID: 11
         SSX-L-000456-20 10/30/2020 12:39:04 PM Pg 4 of 6 Trans ID: LCV20201954685




 completed and signed by the umpire and the appraiser for AMP and completed on September 8,

 2020.

         7.     The Appraisal Award determined that the actual cash value (ACV) cost to

 repair/replace the equipment and machinery is $674,898.00. The Appraisal Award includes an

 award for the construction of a temporary structure to permit the machinery and equipment to be

 repaired/replaced on site in the amount of $332,456.37.

         8.     Under the terms of the policy and the law ofNew Jersey, an Appraisal Award is final

 and binding on the parties to the Appraisal.

         9.     Notwithstanding its receipt of the binding Appraisal Award, Selective has unilaterally

 rejected that portion of the award for construction of the temporary structure which the appraisers

 agreed was necessary if the machinery and equipment was to be replaced on site and has failed and

 refused to pay to AMP $332,456.37.

         10.    Selective's failure and refusal to pay to AMP the amount awarded by the Appraisal

 for construction of the temporary structure necessary to repair the equipment on site is a violation

 of the insurance contract made without a debatable reason or cause and has been done in bad faith

 violation of Selective's obligations under its insurance contract; its duty of good faith and fair

 dealing; and in violation of the decisional Jaw of New Jersey as set forth in Pickett v Lloyd's, 131

 N.J 457, 621 4.2d 445 (1993)

         11.    As the direct, factual and proximate result of Selective's bad faith refusal to pay the

 balance of the Appraisal Award, AMP bas been required to retain counsel to commence the present

 action, thereby incurring costs for counsel fees and costs together with loss of interest on the unpaid

 award and such other damages and losses as may be shown through investigation and discovery.
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 12 of 17 PageID: 12
         SSX-L-000456-20 10/30/2020 12:39:04 PM Pg 5 of 6 Trans ID: LCV20201954685




         WHEREFORE, AMP demands judgment against Selective for compensatory damages,

 counsel fees, costs, pre-judgment interest and such other relief as the Court may deem equitable and

 just.

                                          THIRD COUNT
         1.     AMP re-alleges and incorporates by reference herein the averments set forth in the

 First and Second Counts of this Complaint, as fully as though same were here set forth at length.

         2.     The appraisal provision in the Selective policy requires that the appraiser appointed

 to represent Selective in the appraisal process be "competent" and "impartial."

         3.     Upon information and belief, it is averred that the appraiser appointed by Selective

 for this appraisal process was neither "competent" nor "impartial" but, to the contrary, during the

 course of the appraisal exhibited conduct which established that he was neither "impartial" nor

 "competent."

         4.     Upon information and belief, it is averred that during the course of this appraisal the

 Selective appraiser engaged in continuing dialogue, communication and discussion with the

 Selective claims department and that, in fact, submissions made by the Selective appraiser during

 the course of the appraisal were prepared and provided to him by the Selective claims department.

         5.     This conduct on the part of Selective and its chosen appraiser is in violation of the

 express language of the Selective policy and is contrary to the law of New Jersey and the code of

 conduct governing the actions of appraisers in resolving differences of opinion as to the amount of

 loss caused by a covered peril.

         6.     As the direct, factual and proximate result of this misconduct by Selective and its

 appraiser, the appraisal process took more than two years to complete and as a result AMP has

 suffered loss of benefits owed under the policy as a result of the fire on December 8, 2017; loss of
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 13 of 17 PageID: 13
        SSX-L-000456-20 10/30/2020 12:39:04 PM Pg 6 of 6 Trans ID: LCV20201954685




 business opportunity and investment; loss of business income and profits; loss of customers and

 ability to market and sell its products; and other financial losses and damages which may be

 established through continuing investigation and discovery.

         WHEREFORE, AMP demands judgment against Selective for compensatory damages, pre-

 judgment interest, counsel feels, costs of suit and such other relief as the Court may deem equitable

 and just.

                             DESIGNATION OF TRIAL COUNSEL

         Pursuant to Rule 4:25-4, Jonathan Wheeler, Esquire, is hereby designated as trial counsel in

 the above captioned litigation on behalf of the firm of Wheeler, DiUlio & Barnabei, P.C.

                                 DEMAND FOR TRIAL BY JURY

         Plaintiffs hereby demand a trial by jury on all the issues so triable herein.

                         CERTIFICATION PURSUANT TO RULE 4:51

         The matter in controversy is not the subject of any other action pending in any other Court.

 There are no pending arbitration proceedings. No other action or arbitration proceedings are

 contemplated. No non-party is known who would be subject to joinder because of potential liability.

         I hereby certify that the foregoing statements made by me are true. I am aware that if any of

 the foregoing statements made by me are willfully false, I am subject to punishment.


                                        WHEELER, DiULIO & BARNABE!, P.C.


                                        BY:      Isl Jonathan Wheeler
                                                JONATHAN WHEELER, ESQUIRE
                                                Attorney for Plaintiff(s)
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 14 of 17 PageID: 14
          SSX-L-000456-20           10/30/2020 12:39:04 PM Pg 1 of 1 Trans ID: LCV20201954685




                          Civil Case Information Statement
  Case Details: SUSSEX I Civil Part Docket# L-000456-20

 Case Caption: AMP MANUFACTURING, L LC VS                          Case Type: CONTRACT/COMMERCIAL TRANSACTION
 SELECTIVE INSURANCE                                               Document Type: Complaint with Jury Demand
 Case Initiation Date: 10/30/2020                                 Jury Demand: YES- 12 JURORS
 Attorney Name: JONATHAN WH EELER                                  Is this a professional malpractice case? NO
 Firm Name: WH EELER, DIULIO & BARNABE!, PC                        Related cases pending: NO
 Address: 1617 JFK BLVD STE 1270                                   If yes, list docket numbers:
 PHILADELPHIA PA 19103                                             Do you anticipate adding any parties (arising out of same
 Phone:2155682900                                                 transaction or occurrence)? NO
 Name of Party: PLAINTIFF : AMP Manufacturing, LLC
                                                                  Are sexual abuse claims alleged by: AMP Manufacturing, LLC? NO
 Name of Defendant's Primary Insurance Company
 (if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? NO

  If yes, is that relationship:

  Does the statute governing this case provide for payment of fees by the losing party? NO

  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:



  Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  10/30/2020                                                                                      /s/ JONATHAN WHEELER
  Dated                                                                                                          Signed
      Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 15 of 17 PageID: 15
            SSX L 000456-20   10/31/2020 4:39:12 AM Pg 1 of 1 Trans ID: LCV20201961495

SUSSEX COUNTY SUPERIOR COURT
SUSSEX COUNTY JUDICIAL CENTER
43-47 HIGH STREET
NEWTON            NJ 07860-1738
                                               TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (862) 397-5700
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   OCTOBER 30, 2020
                              RE:     AMP MANUFACTURING, L LC      VS SELECTIVE INSURANCE
                              DOCKET: SSX L -000456 20

       THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

       THE PRETRIAL JUDGE ASSIGNED IS:   HON PETER A. BOGAARD

        IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       001
AT:    (862) 397-5700.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: JONATHAN WHEELER
                                             WHEELER, DIULIO & BARNABE I, PC
                                             1617 JFK BLVD
                                             STE 1270
                                             PHILADELPHIA     PA 19103

ECOURTS




                                                                                          .,
                                                                               pl
                                                                               ct;2
                                                                                          ¢,±
                                                                               g»
                                                                                c:>       tr
                                                                                          {Ty
                                                                                25
                                                                                co
                                                                                «c"        <oG
                                                                                           CO co
                                                                                           CE pr
                                                                                 Do        2.-
                                                                                           4«,

                                                                                 0 <
                                                                                   G,P
                                                                                            T
                                                                                  e3
                                                                                  -
                                                                                            pt
                                                                                                0
                                                                                                ~
                                                                                      h         "+)
Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 16 of 17 PageID: 16
          Case 2:20-cv-20660-JMV-JAD Document 1 Filed 12/31/20 Page 17 of 17 PageID: 17
                                                   State Of Delaware
                                                        Entity Details

                                                                                                   11/9/2020 9:58:53AM


        File Number: 5479904                             Incorporation Date / Formation Date: 2/10/2014

        Entity Name: AMP MANUFACTURING, LLC

         Entity Kind: Limited Liability Company             Entity Type: General

          Residency: Domestic                                       State: DELAWARE

               Status: Cancelled, Failure to Pay Tax       Status Date: 6/1/2020

Registered Agent Information

               Name: GERRY GRANT NORRIS

            Address: 619 LAMBSON LANE

                  City: NEW CASTLE                               Country:

                State: DE                                   Postal Code: 19720

               Phone:

Tax Information

Last AnnualReport Filed:     0                                  Tax Due: $ 1770

Annual Tax Assessment:       $300                            Total Authorized Shares:

Filing History (Last 5 Filings)

  Seq                             Description             No of Pages         Filing Date    Filing Time      Effective Date
                                                                              mm/dd/yyyy                       mm/dd/yyyy

    1    LLC                                                    1           2/10/2014       11:50 AM       2/10/2014
